Appeal by defendant, as limited by his brief, from a sentence of the County Court, Suffolk County, rendered February 22, 1973, imposing upon him an indeterminate prison term not to exceed five years, upon his plea of guilty of robbery in the third degree, a class D felony. Sentence modified, as a matter of discretion in the interest of justice, by changing it to probation for a period of five years, to run from February 22, 1973, and case remanded to the County Court for fixation of the terms and conditions of the probation. We are of the opinion that the sentence imposed was excessive to the extent indicated herein. We accord great weight to defendant’s successful progress in rehabilitating himself during the period in which sentencing was postponed (see People v. Silver, 10 A D 2d 274). Gulotta, P. J., Hopkins, Martuscello, Latham and Brennan, JJ., concur.